Case 2:19-cv-12736-NGE-APP ECF No. 54, PageID.2996 Filed 02/02/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,
             Plaintiff,                   Civil Action No. 19-12736
v                                         District Judge Nancy G. Edmunds

CITY OF TROY,
              Defendant.
______________________________________________________/

    DEFENDANT’S REPLY TO UNITED STATES RESPONSE IN
OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

                        REPLY TO INTRODUCTION

        When Congress enacted RLUIPA, it was not the intent of the Act to

“…provide religious institutions with immunity from land use regulation…”

146 Cong Rec 16700 (2000).

                          REPLY TO ARGUMENT

   I.     USA’s COMPARATORS ARE NOT SIMILARLY SITUATED

        USA argues Troy violates RLUIPA because places of worship are

required to pursue special use requests in the CF zoning district while other

uses are permitted as of right, and because other uses have setback and

parking requirements that differ from those applied to places of worship. The

dispositive question is whether the other uses are similarly situated. Troy has

demonstrated that based on its experience with the significant negative

impacts caused by places of worship, as described in the testimony and

                                      1
Case 2:19-cv-12736-NGE-APP ECF No. 54, PageID.2997 Filed 02/02/21 Page 2 of 8




affidavit of the City’s Planning Director Brent Savidant, and the testimony of

City Manager and former Planning Director Mark Miller, it is evident that

places of worship in Troy are not similarly situated to any of the places of

assembly or institutions the USA claims are treated more favorably. USA

argues that if any of its comparators “could” be similar, then that is sufficient to

prove an equal terms RLUIPA violation. The cases cited by USA, in addition

to being unpublished or from a different circuit, do not support this argument.

Digrugilliers v Indianapolis,506 F3d 612 (CA7, 2007) was an appeal from a

district court decision denying a preliminary injunction. The Court did not

conduct any analysis as to what constitutes a similarly situated comparator, it

merely remanded the case on the basis the plaintiff’s claim “might” have some

merit. Id, 218. Likewise, in Redemption Cmty Church v City of Laurel, 333 F

Supp 3d 521 (D Md, 2018), the Court merely determined the plaintiff

sufficiently pled the City treated secular institutions on less than equal terms,

which was enough to defeat a Rule 12(b)(6) motion. Id, 533. In New Life

Ministries v Charter Twp of Mount Morris, 05-CV-74339, 2006 WL 2583254

(ED Mich, 2006), unlike the present case, the Township admitted it allowed

“similar places of assembly” in a zoning district where places of worship were

not allowed. Id, p 4. Moreover, the Township did not even address the

plaintiff’s equal terms RLUIPA claim. Id, p 5. In Hunt Valley Baptist Church,


                                        2
Case 2:19-cv-12736-NGE-APP ECF No. 54, PageID.2998 Filed 02/02/21 Page 3 of 8




Inc v Baltimore Cty, Case No. SAG-17-0804, 2020 WL 618662 (D Md, 2020)

the Court never concluded the alleged comparators were similarly situated

because the case was decided under Rule 12(b)(6). The Court only

determined the Plaintiff alleged sufficient facts to state a claim. Id, 32.

      USA also argues, relying on Christian Fellowship Ctrs of NY, Inc v Vill of

Canton, 377 Supp 36 146 (ND NY, 2019), the City’s concern with promoting

the safety of those who attend places of worship does not justify Troy’s

ordinance provisions. USA’s reliance on that case is misplaced. In that case,

the Village excluded places of worship from a zoning district to protect it from

the problems associated with liquor outlets that were allowed in the district.

The Court merely concluded the Village’s reason for the different treatment of

places of worship was not compelling. The Court did not decide or analyze

whether the institutions allowed in the district were “similarly situated.”

Instead, the Court ruled the ordinance did not meet the strict scrutiny

standard. Id, 164. In the present case, the strict scrutiny analysis is not

necessary because the institutions the USA claims are appropriate

comparators are not similarly situated.

      USA also claims there is no justification for Troy’s setback requirements

because the Gerendasy report indicates that homes adjacent to places of

worship that are nonconforming (closer than 50 feet) have property values


                                        3
Case 2:19-cv-12736-NGE-APP ECF No. 54, PageID.2999 Filed 02/02/21 Page 4 of 8




consistent with homes that are not adjacent to places of worship. However, at

his deposition (See Ex 1), Gerendasy admitted this was not always the case

and he did not verify whether the places of worship in his study had ancillary

uses. Gerendasy Tr, p 46, lines 16-20, p 47, lines 4-7, p 59, lines 5-8, p 63,

lines 1-4, p 31, lines 23-23. Moreover, the Gerendasy report is not relevant

because “increased” property values is not a purpose of the zoning ordinance.

   II.     The Denial of Adam’s Variance Did Not Violate RLUIPA’s Equal
           Terms Provision
         The USA has not established the ZBA treated Adam any differently than

any other similarly situated applicant seeking dimensional zoning variances.

Although Plaintiff’s expert Alan Weinstein claims the ZBA granted 35 of 39

request for setback variances for secular institutions, Weinstein Rep, p 29,

there is no proof those institutions were similarly situated to places of worship.

Weinstein also claims the ZBA granted “substantial” variances for 13 other

entities. Weinstein Rep, pp 26-27. However, if you look at the variances

noted in Weinstein’s report, it is evident that only one variance was granted in

each of those situations. Id. The variances requested by Adam were “quite

substantial” (Weinstein Rep, p 29) and, unlike the variance applicants

referenced in Weinstein’s report, Adam was seeking multiple variances.

         In addition to the fact there is no proof the ZBA treated Adam any

differently than any other similarly situated institution, there is another reason

                                        4
Case 2:19-cv-12736-NGE-APP ECF No. 54, PageID.3000 Filed 02/02/21 Page 5 of 8




the USA’s claim must fail. To pursue a RLUIPA claim under 42 U.S.C. §

2000cc(a) or (b), the claimant must show a challenged land use regulation

was “imposed or implemented” by a “government.” Troy’s ZBA was

established in accordance with Article VI of the Michigan Zoning Enabling Act

(MZEA), MCL 125.3601 et seq. and Article 15 of the Zoning Ordinance.

Pursuant to MCL 125.3601(6) and Section 15.02 2 of the ordinance, ZBA

members are not City employees. The ZBA is a quasi-judicial body that hears

variance requests, makes interpretations, and hears appeals from

administrative decisions. Neither the MZEA nor the zoning ordinance give the

ZBA the authority to create or enforce any law. Since the ZBA does not

impose or implement any land use regulation, USA’s RLUIPA claims based on

the actions of the ZBA must be dismissed.

   III.      THERE IS NO EVIDENCE OF A SUBSTANTIAL BURDEN

          The Sixth Circuit has determined that in order for a RLUIPA plaintiff to

establish a substantial burden, it must prove the imposition of a land use

regulation was more than an inconvenience. Livingston Christian Schools v

Genoa Charter Township, 858 F3d 996, 1001 (CA 6, 2017) citing Midrash

Sephardi, Inc. v Town of Surfside, 366 F3d 1214, 1227 (CA 11, 2004). The

USA has not met its burden in this case. USA contends the holding in Great

Lakes Society v. Georgetown Charter Township, 281 Mich App 396; 761


                                          5
Case 2:19-cv-12736-NGE-APP ECF No. 54, PageID.3001 Filed 02/02/21 Page 6 of 8




NW2d 371 (2008) is non-binding because it is a state law decision based on

the institutionalized person prong of RLUIPA. However, the standard in that

case (RLUIPA plaintiffs must show a variance denial “coerces” individuals into

acting contrary to their religious beliefs) has been followed by federal courts in

RLUIPA cases involving places of worship. See Midrash Sephardi, Inc., 1227

and Roman Catholic Diocese of Rockville Centre, NY v Incorporated Village of

Old Westbury, 128 F Supp 3d 566, 585 (ED NY, 2015) –a case cited by USA.

      The USA attempts to distinguish the present case from Andon, LLC v

City of Newport News, Va, 813 F3d 510 (CA 4, 2016) because the plaintiff in

that case was told the variance would be denied. However, the USA cannot

legitimately claim Adam expected the variances in this case to be granted.

Based on the multitude and the magnitude of the requested variances, Adam

had no reason to expect it could use the property for a place of worship. Since

Adam sought an interest in property knowing it did not comply with zoning, its

burden is self-imposed. The USA’s reliance on International Church of

Foursquare Gospel v City of San Leandro, 673 F3d 1059; (CA 9, 2011) is

misplaced. In that case, the Court of Appeals merely ruled the District Court

erred when it rejected the evidence of a realtor stating there was no suitable

property available for a place of worship in the City. Id, 1067. This case

differs because Adam and the USA expert have admitted there were


                                       6
Case 2:19-cv-12736-NGE-APP ECF No. 54, PageID.3002 Filed 02/02/21 Page 7 of 8




properties in Troy suitable for a place of worship. Adam did not acquire those

properties because it did not want to pay the costs to acquire or make the

subject parcel compliant; and/or because Adam was unwilling to acquire

property unless it was conveniently located in the center of the City; and/or

because it did not want to get special use approval or acquire a wetland

permit. The unpublished District Court case of Lighthouse Community Church

of God v City of Southfield, No. CV- 40220, 2007 WL 30280) (ED Mich, 2007)

cited by the USA does not appear to follow the prevailing standard for

determining whether a RLUIPA plaintiff has demonstrated a substantial

burden. As noted above, “…not just any imposition on religious exercise will

constitute a violation of RLUIPA.” Id, 1003. “Instead, a burden must have

some degree of severity to be considered ‘substantial.’’ Id. USA has not

demonstrated the degree of severity that must be shown to establish a

substantial burden.

Dated: February 2, 2021                   /s/Allan T. Motzny
                                          Lori Grigg Bluhm (P46908)
                                          Allan T. Motzny (P37580)
                                          Attorneys for Defendants
                                          500 W. Big Beaver Road
                                          Troy, MI 48084
                                          (248) 524-3320
                                          motznyat@troymi.gov




                                      7
Case 2:19-cv-12736-NGE-APP ECF No. 54, PageID.3003 Filed 02/02/21 Page 8 of 8




                           Certificate of Service
I hereby certify that on February 2, 2021, I electronically filed Defendants’
Reply to United States Response in Opposition to Defendant’s Amended
Motion for Summary Judgment with the Clerk of the Court using the ECF
system which will send notification of such filing to all parties of record
using the ECF system.

Dated: February 2, 2021                    /s/Allan T. Motzny
                                           Lori Grigg Bluhm (P46908)
                                           Allan T. Motzny (P37580)
                                           Attorneys for Defendants
                                           500 W. Big Beaver Road
                                           Troy, MI 48084
                                           (248) 524-3320
                                           motznyat@troymi.gov




                                       8
